Title: From Thomas Jefferson to James Wilkinson, 24 June 1808
From: Jefferson, Thomas
To: Wilkinson, James


                  
                     June. 24. 08.
                  
                  Th: Jefferson presents his compliments to Genl. Wilkinson, and in answer to his letters of yesterday observes that during the course of the Burr conspiracy the voluminous communications he recieved were generally read but once, & then committed to the Attorney General, and were never returned to him it is not in his power therefore to say that Genl. Wilkinson did or did not denounce eminent persons to him, & still less who they were. it was unavoidable that he should from time to time mention persons known or supposed to be accomplices of Burr, and it is recollected that some of these suspicions were corrected afterwards on better information. whether the undefined term denunciation, goes to cases of this kind or not Th:J. does not know, nor could he now name from recollection the persons suspected at different times. he salutes General Wilkinson respectfully.
               